Title: To John Adams from Arthur Lee, 15 March 1780
From: Lee, Arthur
To: Adams, John


     
      Dear Sir
      L’Orient March 15th. 1780
     
     By the bursting of the Lock of one of my trunks on the journey, I was so unfortunate as to lose the packet of M. Gerards Letters; among which was that you copied, and of which I must beg you to send me an authenticated Copy.
     Since my arrival here, I receivd a Packet from Congress which came by the Confederacy. In that is the Copy of one of the most false and wicked Papers I have read upon the subject, given in to Congress by Mr. Carmichael. In that He says, “I have frequently declard that Mr. A. Lee had not the confidence of the Court of France. My reasons for this declaration are among others, the Chevalier Grand and his Brother Mr. Grand, Gentlemen who at various times acted as secret Agents between the Commissioners and the Court of France, in whose assertions I placd confidence because I saw that the Court entrusted them with secrets of the highest importance, and because I never found myself deceivd by these Gentlemen in any other information I had the honor to receive from them while employd by the Commissioners abroad. I was informd and beleive that this want of confidence arose from information given by M. Garnier chargé des affairs for the Court of Versailles at London.”
     You will oblige me much, if you will show this Extract to Mr. Grand and M. Garnier, and write me what they say to it. I always entertaind and do still entertain too high an opinion both of Mr. Grand’s veracity and discretion to beleive he ever told Mr. Carmichael what he here asserts. But I shall change my opinion if he refuses to contradict this assertion, since it has been made with a manifest design of injuring me and imposing upon Congress.
     As Mr. C. coud not know that these Gentlemen were entrusted with Secrets of the highest importance by the Court, unless they communicated those Secrets to him, I do not see how any other conclusion can be drawn from what Mr. C. says of them, but that either they were not so trusted or that they betrayd their trust in such communication to him. I cannot determine whether Mr. Deane or Mr. Carmichael is the most contemptible Liar. And I confess to you Sir, that it astonishes me that such contemptible and manifestly malignant performances shoud have had the smallest influence on any one man of common sense or common honesty in, or out of Congress.
     We have no news here, nor is it likely we shall sail this month. I beg my comts. to Mr. Dana.
     
      With the greatest esteem, I am dear Sir yr most Obedt. Servt.,
      A. Lee
     
    